DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on January 19, 2021. The application contains claims 1-51: 
Claims 2, and 22-51 were previously cancelled
Claims 1 and 12 are amended
Claims 1 and 3-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.

Response to Arguments
Applicant's arguments and amendments filed on January 19, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 112


Claim Rejections - 35 USC § 103
	Applicant’s argument is centered on the new limitation “wherein each of the plurality of social networking services is different from the content provider” and with respect to the previously cited reference Neumann et al. (US 20160274744 A1). As will be addressed in the 112(a) rejections below, this new limitation has no support in the originally filed specification. In the meantime, a new reference is cited to address this new limitation in the updated 103 rejections. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 each recite the new limitation “wherein each of the plurality of social networking services is different from the content provider”. However, this limitation has no support in the originally filed specification. 
Applicant cited paragraphs [0109] and [0121] as evidence of support and made the following argument:
“In addition, paragraph [0109] of the original-filed specification clearly describes the content provider and provides a list of examples YOUTUBE, NETFLIX AND HULU, which are different from the communication sources (social networking services) examples of which are listed as Twitter, Facebook as provided in paragraph [0121] of the original-filed specification. Accordingly, the limitation “wherein each of the plurality of communication sources is different from the content provider” is also fully supported in the original filed specification.”
The examiner disagrees. Paragraph [0109] recites 
“Content and/or media guidance data delivered to user equipment devices 502, 504, and 506 may be over-the-top (OTT) content. [...] Examples of OTT content providers include YOUTUBE, NETFLIX, and HULU, which provide audio and video via IP packets. [...]”
And paragraph [0121] recites
“[...] For example, the trending topics may be determined by monitoring messages and posts on Twitter, Facebook, or other social networking services, and determining that the threshold number of people have posted and/or viewed messages and/or posts regarding certain topics within the threshold period of time. [...]”

Dependent claims 3-11 and 13-21 are also rejected for inheriting the deficiency from their corresponding independent claim 1 and 12, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 20090006368 A1), in view of Krishnamurthy (US 9462342 B2).

With regard to claim 1,
Mei teaches
a method for flexibly using trending topics as parameters for recommending media assets that are related to a viewed media asset (automatic video recommendation based on a user selected video, where other users’ click through history helps refine the recommendation, Abstract; [0041]; [0116]), the method comprising: 
determining that a media asset has been viewed, wherein the media asset is provided by a content provider (determine that a user has selected a video object, Fig. 1, block 101; [0021]. The wherein clause is inherently taught because any content is provided by a content provider); 
identifying a plurality of attributes corresponding to the viewed media asset (obtain a feature set of the user selected video object, Fig. 1, block 110; [0022], where a feature set corresponds to “a plurality of attributes”); 
updating a set of weightings corresponding to the plurality of attributes by increasing a weighting corresponding to the respective attribute (adjust weights associated with the feature set based on feedback information such as user click-through history, where a user click-through manifesting a higher interest and hence higher relevance to the selected video object corresponds to “increasing a weighting corresponding to the respective attribute”, Fig. 1, block 103; [0024]; [0029]); 
adjusting a recommendation for a media asset different from the viewed media asset based on the updated set of weightings (compute relevance of source video objects based on the adjusted weights and generate a recommendation list accordingly, where the recommended videos are source video objects other than the user selected video object, Fig. 1, block 140, 150; [0025]-[0026]); and 
generating for display the recommendation of the media asset different from the viewed media asset (display the recommended video list to the user, Fig. 1, block 150; [0026]).
Mei does not explicitly teach
a trending topic;
Krishnamurthy teaches
monitoring a plurality of social networking services to determine that a topic associated with the viewed media asset is trending, wherein each of the plurality of social networking services is different from the content provider (Fig. 3; Col. 3, lines 3-32: monitor social networking sites to determine a trendiness or popular events. Fig. 1; Col. 5, lines 10-28: social networking sites are different from content sources); 
comparing, each of the plurality of attributes of the viewed media asset with the trending topic to determine that a respective attribute of the plurality of attributes matches the trending topic (Fig. 5; Col. 7, lines 63-67; Col. 8, lines 1-11: map a trending event information with structured metadata associated with a plurality of premium on-demand multimedia content. The mapping process includes both comparing and determining a match);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mei to incorporate the teachings of Krishnamurthy to monitor social networking sites to identify trending topics and associate the trending topics with each of a plurality of premium on-demand multimedia content. Doing so would help a user to prioritize the premium multimedia content that is available online and likely to be of interest to the user as taught in the background section of Krishnamurthy.

With regard to claim 3,
As discussed regarding claim 1, Mei and Krishnamurthy teach all the limitations. 
Mei further teaches
the method of claim 1, further comprising: 
receiving a search request (receive popular queries, [0108]); 
in response to receiving the search request, generating for display a plurality of media asset identifiers corresponding to results of a search performed based on the search request (the user selecting a video object after searching indicates both generating and displaying of search results in response to user queries, [0108]. Fig. 4, 422 and 423, correspond to a type of “media asset identifiers”, Fig. 4; [0052]-[0053]); and 
receiving a selection of a media asset identifier corresponding to the viewed media asset from the plurality of media asset identifiers (user selects a source video object from the search results, [0108]), 
wherein adjusting the recommendation of the media asset different from the viewed media asset comprises conditionally adjusting the recommendation of the media asset different from the viewed media asset upon a condition in which the search request was used in order to access the viewed media asset (adjust recommended video objects generated for user queries based on user’s click-through, [0108]-[0118], where the user actively searching for video objects matching the specified queries corresponds to “a condition” as explained above in the Examiner’s Note section).

With regard to claim 5,
As discussed regarding claim 3, Mei and Krishnamurthy teach all the limitations. 
Mei further teaches
the method of claim 3, wherein receiving the search request comprises receiving a search request for the media asset identifier corresponding to the viewed media asset (when the user selects a video object, a search request for the unique identifier corresponding to the selected video object is received, [0108]).

With regard to claim 6,
As discussed regarding claim 3, Mei and Krishnamurthy teach all the limitations. 
Mei further teaches
the method of claim 3, wherein receiving the search request comprises receiving a search request for media assets matching an attribute of the plurality of attributes corresponding to the viewed media asset (as discussed in claim 1, attributes extracted from a user selected video object are based on to generate recommended video list, [0116]; Fig. 1, which is equivalent to receiving a search request for video objects matching the attributes of the user selected video object).

With regard to claim 7,
As discussed regarding claim 6, Mei and Krishnamurthy teach all the limitations. 
Krishnamurthy further teaches
the method of claim 6, further comprising: 
determining that the attribute of the plurality of attributes in the search request does not match a topic of a plurality of topics with which a threshold number of people have interacted within a period of time that is shorter than a threshold period of time (not matching is inherently taught by matching attributes to a trending topic, which has been addressed above in the parent claim. Col. 5, lines 61-67; Col. 6, lines 1-4: “a topic […] with which a threshold number of people have interacted within a period of time […]” is merely reciting the definition of trending thus taught by an event trending in a time period); and 
Mei further teaches
based on determining that the attribute of the plurality of attributes in the search request does not match a topic of the plurality of topics, refraining from adjusting the recommendation of the media asset different from the viewed media asset (this limitation is inherently taught by adjusting the recommendation based on identified attributes, which has been addressed in the parent claim).

With regard to claim 8,
Mei and Krishnamurthy teach all the limitations. 
Krishnamurthy further teaches
the method of claim 1, further comprising: 
determining that another respective attribute of the plurality of attributes matches a topic of a plurality of topics with which a threshold number of people have interacted within a period of time that is shorter than a threshold period of time (matching attributes to a trending topic has been addressed above in the parent claim. Col. 5, lines 61-67; Col. 6, lines 1-4: an event trending in a time period corresponds to “a topic […] with which a threshold number of people have interacted within a period of time […]”, wherein the limitation “with which a threshold number […]” is merely reciting the definition of trending), 
Mei further teaches
wherein: 
updating the set of weightings corresponding to the plurality of attributes further comprises increasing a weighting corresponding to the other respective attribute (adjust weights associated with the feature set based on feedback information such as user click-through history, where a user click-through manifesting a higher interest and hence higher relevance to the selected video object corresponds to “increasing a weighting corresponding to the other respective attribute”, Fig. 1, block 103; [0024]; [0029]); and 
adjusting the recommendation for the media asset different from the viewed media asset based on the updated set of weightings comprises adjusting the recommendation of the media asset different from the viewed media asset based on the increasing of the weighting of the respective attribute and the increasing of the weighting of the other respective attribute (compute relevance of source video objects based on the adjusted weights for all features, i.e., “attributes”, in the feature set and generate a recommendation list accordingly, where the recommended videos are source video objects other than the user selected video object, Fig. 1, block 140, 150; [0025]-[0026]).

With regard to claim 9,
As discussed regarding claim 1, Mei and Krishnamurthy teach all the limitations. 
Krishnamurthy further teaches
the method of claim 1, further comprising: 
generating for display an indication that the media asset different from the viewed media asset is recommended based on a topic of a plurality of topics with which a threshold number of people have interacted within a period of time that is shorter than a threshold period of time (Fig. 4A; Col. 7, lines 33-44: the reason field 402A corresponds to “an indication”. Col. 5, lines 61-67; Col. 6, lines 1-4: “a topic […] with which a threshold number of people have interacted within a period of time […]” is reciting the definition of trending thus taught by an event trending in a time period); 
Mei further teaches
receiving a command not to increase the weighting corresponding to the respective attribute (if a user opens a recommended video and closes it within a short time, it may be an indication that this video is a false recommendation, [0100]. The user’s such behavior corresponds to “a command from the user not to increase the weighting corresponding to the respective attribute”); 
updating the set of weightings corresponding to the plurality of attributes by decreasing the weighting corresponding to the respective attribute (update attribute weights based on “positive” and “negative” user feedbacks, [0100]; [0116], where the influence of “negative” feedback on weights corresponds to “decreasing the weighting corresponding to the respective attribute”); and 
adjusting the recommendation of the media asset different from the viewed media asset based on the updated set of weightings (compute relevance of source video objects based on the adjusted weights and generate a recommendation list accordingly, where the recommended videos are source video objects other than the user selected video object, Fig. 1, block 140, 150; [0025]-[0026]).

With regard to claim 10,
As discussed regarding claim 1, Mei and Krishnamurthy teach all the limitations. 
Mei further teaches
the method of claim 1, wherein adjusting the recommendation of the media asset different from the viewed media asset further comprises adjusting the recommendation of the media asset different from the viewed media asset based on weightings of attributes retrieved from a profile (a user profile is taught by prior art as evidenced in [0003]; user profiles, which stores user interests, may be used in the process discussed in claim 1 to help adjust the recommendation, [0041]; [0019]).

With regard to claim 12,
Mei teaches
a system for flexibly using trending topics as parameters for recommending media assets that are related to a viewed media asset (automatic video recommendation based on a user selected video, where other users’ click through history helps refine the recommendation, Abstract; [0041]; [0116]), the system comprising: 
an input interface configured to receive input signals at user equipment (Fig. 3, 312 User Interface); and 
control circuitry (Fig. 3, 332 Processor(s)) configured to: 
determine, based on processing the input signals, that a media asset has been viewed, wherein the media asset is provided by a content provider (determine that a user has selected a video object, Fig. 1, block 101; [0021]. The wherein clause is inherently taught because any content is provided by a content provider); 
identify a plurality of attributes corresponding to the viewed media asset (obtain a feature set of the user selected video object, Fig. 1, block 110; [0022], where a feature set corresponds to “a plurality of attributes”); 
update a set of weightings corresponding to the plurality of attributes, wherein updating the set of weightings comprises increasing a weighting corresponding to the respective attribute(adjust weights associated with the feature set based on feedback information such as user click-through history, where a user click-through manifesting a higher interest and hence higher relevance to the selected video object corresponds to “increasing a weighting corresponding to the respective attribute”, Fig. 1, block 103; [0024]; [0029]); 
adjust a recommendation for a media asset different from the viewed media asset based on the updated set of weightings (compute relevance of source video objects based on the adjusted weights and generate a recommendation list accordingly, where the recommended videos are source video objects other than the user selected video object, Fig. 1, block 140, 150; [0025]-[0026]); and 
generate for display the recommendation of the media asset different from the viewed media asset (display the recommended video list to the user, Fig. 1, block 150; [0026]).
Mei does not explicitly teach
a trending topic;
Krishnamurthy teaches
monitor a plurality of social networking services to determine that a topic associated with the viewed media asset is trending, wherein each of the plurality of social networking services is different from the content provider (Fig. 3; Col. 3, lines 3-32: monitor social networking sites to determine a trendiness or popular events. Fig. 1; Col. 5, lines 10-28: social networking sites are different from content sources); 
compare each of the plurality of attributes of the viewed media asset with the trending topic to determine that a respective attribute of the plurality of attributes matches the trending topic (Fig. 5; Col. 7, lines 63-67; Col. 8, lines 1-11: map a trending event information with structured metadata associated with a plurality of premium on-demand multimedia content. The mapping process includes both comparing and determining a match);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mei to incorporate the teachings of Krishnamurthy to monitor social networking sites to identify trending topics and associate the trending topics with each of a plurality of premium on-demand multimedia content. Doing so would help a user to prioritize the premium multimedia content that is available online and likely to be of interest to the user as taught in the background section of Krishnamurthy.

With regard to claim 13,
As discussed regarding claim 12, Mei and Krishnamurthy teach all the limitations. 
Mei further teaches
the system of claim 12, wherein the control circuitry is further configured to: 
receive a search request (receive popular queries, [0108]); 
in response to receiving the search request, generate for display a plurality of media asset identifiers corresponding to results of a search performed based on the search request (the user selecting a video object after searching indicates both generating and displaying of search results in response to user queries, [0108]. Fig. 4, 422 and 423, correspond to a type of “media asset identifiers”, Fig. 4; [0052]-[0053]); and 
receive a selection of a media asset identifier corresponding to the viewed media asset from the plurality of media asset identifiers (user selects a source video object from the search results, [0108]), 
wherein the control circuitry is further configured, when adjusting the recommendation of the media asset different from the viewed media asset, to conditionally adjust the recommendation of the media asset different from the viewed media asset upon a condition in which the search request was used in order to access the viewed media asset (adjust recommended video objects generated for user queries based on user’s click-through, [0108]-[0118], where the user actively searching for video objects matching the specified queries corresponds to “a condition” as explained above in the Examiner’s Note section).

With regard to claim 15,
As discussed regarding claim 13, Mei and Krishnamurthy teach all the limitations. 
Mei further teaches
the system of claim 13, wherein the control circuitry is further configured, when receiving the search request, to receive a search request for the media asset identifier corresponding to the viewed media asset (when the user selects a video object, a search request for the unique identifier corresponding to the selected video object is received, [0108]).

With regard to claim 16,
As discussed regarding claim 13, Mei and Krishnamurthy teach all the limitations. 
Mei further teaches
the system of claim 13, wherein the control circuitry is further configured, when receiving the search request, to receive a search request for media assets matching an attribute of the plurality of attributes corresponding to the viewed media asset (as discussed in claim 1, attributes extracted from a user selected video object are based on to generate recommended video list, [0116]; Fig. 1, which is equivalent to receiving a search request for video objects matching the attributes of the user selected video object).

With regard to claim 17,
As discussed regarding claim 16, Mei and Krishnamurthy teach all the limitations. 
the system of claim 16, wherein the control circuitry is further configured to: 
determine that the attribute of the plurality of attributes in the search request does not match a topic of a plurality of topics with which a threshold number of people have interacted within a period of time that is shorter than a threshold period of time (not matching is inherently taught by matching attributes to a trending topic, which has been addressed above in the parent claim. Col. 5, lines 61-67; Col. 6, lines 1-4: “a topic […] with which a threshold number of people have interacted within a period of time […]” is merely reciting the definition of trending thus taught by an event trending in a time period); and 
Mei further teaches
based on determining that the attribute of the plurality of attributes in the search request does not match a topic of the plurality of topics, refrain from adjusting the recommendation of the media asset different from the viewed media asset (this limitation is inherently taught by adjusting the recommendation based on identified attributes, which has been addressed in the parent claim).

With regard to claim 18,
As discussed regarding claim 12, Mei and Krishnamurthy teach all the limitations. 
Krishnamurthy further teaches
the system of claim 12, wherein the control circuitry is further configured to: 
determine that another respective attribute of the plurality of attributes matches a topic of a plurality of topics with which a threshold number of people have interacted within a period of time that is shorter than a threshold period of time (matching attributes to a trending topic has been addressed above in the parent claim. Col. 5, lines 61-67; Col. 6, lines 1-4: an event trending in a time period corresponds to “a topic […] with which a threshold number of people have interacted within a period of time […]”, wherein the limitation “with which a threshold number […]” is merely reciting the definition of trending), 
Mei further teaches
wherein: 
the control circuitry is further configured, when updating the set of weightings corresponding to the plurality of attributes, to increase a weighting corresponding to the other respective attribute (adjust weights associated with the feature set based on feedback information such as user click-through history, where a user click-through manifesting a higher interest and hence higher relevance to the selected video object corresponds to “increasing a weighting corresponding to the other respective attribute”, Fig. 1, block 103; [0024]; [0029]); and 
the control circuitry is further configured, when adjusting the recommendation for the media asset different from the viewed media asset based on the updated set of weightings, to adjust the recommendation of the media asset different from the viewed media asset based on the increasing of the weighting of the respective attribute and the increasing of the weighting of the other respective attribute (compute relevance of source video objects based on the adjusted weights for all features, i.e., “attributes”, in the feature set and generate a recommendation list accordingly, where the recommended videos are source video objects other than the user selected video object, Fig. 1, block 140, 150; [0025]-[0026]).

With regard to claim 19,
As discussed regarding claim 12, Mei and Krishnamurthy teach all the limitations. 
Krishnamurthy further teaches
the system of claim 12, wherein the control circuitry is further configured to: 
generate for display an indication that the media asset different from the viewed media asset is recommended based on a topic of a plurality of topics with which a threshold number of people have interacted within a period of time that is shorter than a threshold period of time (Fig. 4A; Col. 7, lines 33-44: the reason field 402A corresponds to “an indication”. Col. 5, lines 61-67; Col. 6, lines 1-4: “a topic […] with which a threshold number of people have interacted within a period of time […]” is reciting the definition of trending thus taught by an event trending in a time period); 
Mei further teaches
receive a command not to increase the weighting corresponding to the respective attribute (if a user opens a recommended video and closes it within a short time, it may be an indication that this video is a false recommendation, [0100]. The user’s such behavior corresponds to “a command from the user not to increase the weighting corresponding to the respective attribute”); 
update the set of weightings corresponding to the plurality of attributes by decreasing the weighting corresponding to the respective attribute (update attribute weights based on “positive” and “negative” user feedbacks, [0100]; [0116], where the influence of “negative” feedback on weights corresponds to “decreasing the weighting corresponding to the respective attribute”); and 
adjust the recommendation of the media asset different from the viewed media asset based on the updated set of weightings (compute relevance of source video objects based on the adjusted weights and generate a recommendation list accordingly, where the recommended videos are source video objects other than the user selected video object, Fig. 1, block 140, 150; [0025]-[0026]).

With regard to claim 20,
As discussed regarding claim 12, Mei and Krishnamurthy teach all the limitations. 
Mei further teaches
the system of claim 12, wherein the control circuitry is further configured, when adjusting the recommendation of the media asset different from the viewed media asset, to adjust the recommendation of the media asset different from the viewed media asset based on weightings of attributes retrieved from a profile (a user profile is taught by prior art as evidenced in [0003]; user profiles, which stores user interests, may be used in the process discussed in claim 1 to help adjust the recommendation, [0041]; [0019]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 20090006368 A1), in view of Krishnamurthy (US 9462342 B2), and in further view of Neumann et al. (US 20160274744 A1).

With regard to claim 4,
As discussed regarding claim 3, Mei and Krishnamurthy teach all the limitations. 
Mei and Krishnamurthy do not explicitly teach
the method of claim 3, further comprising refraining from adjusting the recommendation of the media asset different from the viewed media asset when the condition is not met.
Neumann teaches
the method of claim 3, further comprising refraining from adjusting the recommendation of the media asset different from the viewed media asset when the condition is not met (the user may opt-out of automatic implementation of suggestions through a user preference or setting, [0059], lines 18-20. As explained in the Examiner’s Note section, “a condition” is interpreted as the user actively seeking recommendation. Now that the user chooses not to receive automatic suggestions, i.e., “the condition is not met”, the recommendation is not adjusted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mei and Krishnamurthy to incorporate the teachings of Neumann to refrain from adjusting the recommendation of the media asset different from the viewed media asset when the condition is not met. Doing so would more accurately detect end users’ interest and in the meantime provide end users with the options of choosing whether or not trending topics should influence their search results.

With regard to claim 14,
As discussed regarding claim 13, Mei and Krishnamurthy teach all the limitations. 
Mei and Krishnamurthy do not explicitly teach
the system of claim 13, wherein the control circuitry is further configured to refrain from adjusting the recommendation of the media asset different from the viewed media asset when the condition is not met.
Neumann teaches
the system of claim 13, wherein the control circuitry is further configured to refrain from adjusting the recommendation of the media asset different from the viewed media asset when the condition is not met (the user may opt-out of automatic implementation of suggestions through a user preference or setting, [0059], lines 18-20. As explained in the Examiner’s Note section, “a condition” is interpreted as the user actively seeking recommendation. Now that the user chooses not to receive automatic suggestions, i.e., “the condition is not met”, the recommendation is not adjusted).
Mei and Krishnamurthy to incorporate the teachings of Neumann to refrain from adjusting the recommendation of the media asset different from the viewed media asset when the condition is not met. Doing so would more accurately detect end users’ interest and in the meantime provide end users with the options of choosing whether or not trending topics should influence their search results.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 20090006368 A1), in view of Krishnamurthy (US 9462342 B2), and in further view of Bagga et al. (US 20160142783 A1).

With regard to claim 11,
As discussed regarding claim 1, Mei and Krishnamurthy teach all the limitations. 
Mei and Krishnamurthy do not teach
the method of claim 1, further comprising receiving a command to adjust an amount by which the weighting corresponding to the respective attribute is increased.
Bagga teaches
the method of claim 1, further comprising receiving a command to adjust an amount by which the weighting corresponding to the respective attribute is increased (the user may be able to specify and adjust the parameters used to rank search results and how much weight to assign to search results for such parameters, [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mei and Krishnamurthy to incorporate the teachings of Bagga to afford users the ability to specify an amount by which to adjust the corresponding attribute weight. Bagga ([0001]).

With regard to claim 21,
As discussed regarding claim 12, Mei and Krishnamurthy teach all the limitations. 
Mei and Krishnamurthy do not teach
the system of claim 12, wherein the control circuitry is further configured to receive a command to adjust an amount by which the weighting corresponding to the respective attribute is increased.
Bagga teaches
the system of claim 12, wherein the control circuitry is further configured to receive a command to adjust an amount by which the weighting corresponding to the respective attribute is increased (the user may be able to specify and adjust the parameters used to rank search results and how much weight to assign to search results for such parameters, [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mei and Krishnamurthy to incorporate the teachings of Bagga to afford users the ability to specify an amount by which to adjust the corresponding attribute weight. Doing so would meet an ever-present need for a personalized media content interface that is tailored to present customized media recommendations in a manner that allows the viewer to easily view media content of interest to them in a more dynamic and user friendly format as taught by Bagga ([0001]).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



/XIAOQIN HU/Examiner, Art Unit 2168        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168